Citation Nr: 1452302	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-12 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1986 to November 1991. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In July 2014, the Veteran testified regarding this matter at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 


FINDING OF FACT

The evidence of record does not show that the Veteran's obstructive sleep apnea is related to active duty service. 


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in April 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA treatment records, and identified private treatment records have been obtained.

Also, a VA examination was not obtained for the service connection claim for obstructive sleep apnea.  As discussed below, there is competent or credible lay or  medical evidence adequately suggesting a nexus between obstructive sleep apnea and service, or any other evidence that would warrant obtaining a medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the September 2013 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Service Connection

The Veteran claims entitlement to service connection for obstructive sleep apnea.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2014).  Service connection requires competent evidence showing the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

The Veteran claims entitlement to service connection for obstructive sleep apnea.  Specifically, he averred in his July 2014 Board hearing that he had sleeping problems in the military from day one of basic training.  He alleged his current sleep apnea could be related to abnormal sleep patterns in service related to shift work.  He explained that he was an automatic data telecommunication specialist and would work 12 hour days for 4 weeks, then 12 hour night shifts for 4 weeks.  He never had an 8 to 5 job in the military.  He added that he continued to do shift work after service.  

Service treatment records demonstrate no instance of sleep apnea, sleep disturbance, or any other manifestation that could be attributable to sleep apnea. 

The first post-service medical record documenting any sleep problems was documented in October 2000 mental health clinical consult, at which time the Veteran reported that he had a 14 year history of poor sleep that has worsened in the past 10 months.  The diagnosis was primary insomnia. 

A November 2006 private treatment record noted the Veteran reported that since he entered the military in 1986, he has had trouble sleeping.  He reported difficulty falling asleep at night and frequent awakenings.  He snores quite loudly and reported his girlfriend has noticed him stop breathing in his sleep.  

The first post-service medical record documenting the Veteran's sleep apnea was in February 2007, at which time the Veteran underwent a sleep study and was found to have severe obstructive sleep apnea.  The Veteran underwent another sleep study in October 2008 and was found to have obstructive sleep apnea and sleep related hypoxemia. 

In May 2010, the Veteran submitted a statement from his parents.  The parents stated they spoke to the Veteran many times on the phone throughout his military career and the Veteran would state that he was having difficulty sleeping due to his rigorous training for up to 16 hours a day.  They further stated the witnessed they difficulty the Veteran had while sleeping when he was home on leave.  His mother told him that she heard him snoring quite loudly several times.  
 
The Veteran submitted a May 2010 statement from his private medical provider Dr. J.Z., Ph. D. that stated he examined the Veteran's February 2007 sleep study report and concluded the Veteran has severe obstructive sleep apnea/hypopnea and the condition may be associated with significant morbidity.  He further stated "definite consideration should be made towards increasing his service connected disability benefits." 

The Veteran also submitted a May 2010 written statement from registered polysomnographic technologist V.G. that stated she reviewed the Veteran's polysomnogram reports.  She writes that "statistically, it has been shown that individuals who work late night shifts suffer from a greater degree of sleep deprivation.  It has also been shown that rotating shifts increase that degree of sleep deprivation."  She further stated the Veteran had no sleeping problems prior to entering the Army in 1986.  The statement concludes with the following:  

Professionally I can say that working shift work is a major cause of Obstructive Sleep Apnea, also if someone has Obstructive Sleep Apnea, it is not treated; working shift work will make it worse, and can add additional damage to the airway as well as other health issues. As for [the Veteran], it is my professional option [sic] that working rotating shifts definitely exacerbated any Obstructive Sleep Apnea he may have had and definitely contributed to any additional health issue he may now be experiencing.

Upon careful consideration of the Veteran's allegations in conjunction with all the evidence of record and applicable law and regulations, and for the reasons set forth below, the Board finds that the evidence weighs against the Veteran's service connection claim. 

Service treatment records are silent for any complaints relating to the Veteran's sleeping.  The lack of any noted sleep problems in service particularly undermines the Veteran's credibility in this case considering the Veteran's service treatment records contain numerous complaints by the Veteran related to other medical problems.  Examples of such medical complaints in service treatment records include runny nose, sore throat, cough, diarrhea, dizziness, weakness, chills, fever, muscle aches, and allergies. 

Moreover, the lack of noting any sleep problems in service, but telling his parents about his sleep difficulty while he was in-service also undermines his credibility.  The fact that his in-service sleep problems were severe enough to warrant telling his parents while he was in-service, but not enough to warrant a visit to sick bay or to report his sleep problems weighs against the Veteran's credibility that his current sleep apnea is the result of a disease or injury incurred in or aggravated by service. 

Although the Veteran and his parents state the Veteran's sleep difficulties began in-service, the Board does not find these assertions credible in light of all the evidence of record.  

Private post-service medical records go as far back as 1998, at which time the Veteran was seen for complaints of irritated skin colored papule.  The first medical records relating to sleeping problems was in October 2000, at which time the diagnosis was insomnia rather than sleep apnea.  As was recounted above, the Veteran was not diagnosed with sleep apnea until 2007.  At this juncture the Board points out that insomnia is associated with mental health disorders; indeed, insomnia in this case was first documented in a mental health consult from October 2000.  Obstructive sleep apnea, on the other hand, is a respiratory disorder, which for rating purposes is listed under 38 C.F.R. § 4.97, Diagnostic Code 6847 (2014).  

Post-service medical records are silent as to any indication of obstructive sleep apnea until 2006/2007, 15 years or more after separation from service.  A significant lapse in time between active duty service and post-service medical treatment may be considered as part of the analysis, which weighs against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Although the Veteran and his parents have made statements that the Veteran had sleep apnea symptoms beginning in-service, these statements are inconsistent with the lack of reporting any such symptoms for so many years following separation from service.  

The Board acknowledges the medical evidence submitted by the Veteran, but finds that such evidence is not probative.  While polysomnographic technologist V.G. generally states that "shift work is a major cause of obstructive sleep apnea," no rationale is provided to explain how such shift work would result in the physiological changes necessary to cause an obstruction of the respiratory system. The Board also notes that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

In any case, V.G. does not actually opine that the shift work caused the Veteran's obstructive sleep apnea; rather in direct relation to the Veteran's situation, V.G opines that "[a]s for [the Veteran], it is my professional option [sic] that working rotating shifts definitely exacerbated any Obstructive Sleep Apnea he may have had and definitely contributed to any additional health issue he may now be experiencing."  This opinion, rather than stating that the obstructive sleep apnea was incurred in or caused by service, appears to suggest that the circumstances of active duty service may have aggravated pre-existing obstructive sleep apnea.  The Board observes that such a finding is completely unexplained in the context of this case and may be  based on a false factual predicate, as the Veteran has consistently maintained - and is in fact central to - his contention that his symptoms of obstructive sleep apnea did not begin until he started active duty service.  Indeed, V.G.'s statement is contradictory on this point in that she recounts that the Veteran "had no sleeping problems prior to entering the U.S. Army in 1986."  

For the reasons discussed above, the Board finds that V.G.'s medical statement is of no probative value.  The Board also reiterates, for the reasons set forth above, that the Veteran's contentions and the other lay evidence are also without probative value for lack of credibility.

As such, the Board finds that evidence weighs against a finding that the Veteran has a sleep apnea related in any way to service.  Therefore, service connection must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. At 53-56.


ORDER

Service connection for obstructive sleep apnea is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


